DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.

Response to Amendment
The amendment of 18 May 2022 has been entered.
Disposition of claims:
	Claims 1 and 7 have been amended.
	Claims 1-12 are pending.
The amendment to claim 1 has overcome the rejections of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351818 A1) (hereafter “Kim”) set forth in the last Office action as well as the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351818 A1) (hereafter “Kim”), and further in view of Joo et al. (US 2006/0227081) (hereafter “Joo”) set forth in the last Office action. However, the rejections have been revised, as outlined below, to meet the limitations of the current claims.
The amendment to claim 1 has overcome the rejection of claims 1-6, 8, and 10 on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,790,450 B2 set forth in the last Office action; the rejection of claims1-6 and 8 on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,741,768 B2 set forth in the last Office action; the rejection of claims 1-6 and 8 on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,950,802 B2 set forth in the last Office action; the rejection of claims 1-6 and 8 on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,947,449 B2 set forth in the last Office action; the rejection of claims 1-6 and 8 on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,797,259 B2 set forth in the last Office action; the rejection of claims 1-6 and 8 on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,468,603 B2 set forth in the last Office action; and the rejection of claims 1-6 and 8 on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,014,479 B2 set forth in the last Office action. However, the rejections have been revised, as outlined below, to meet the limitations of the current claims.

Response to Arguments
Applicant's arguments, see the 5th paragraph of p. 14 through the 3rd paragraph of p. 15 of the reply filed 17 November 2021 regarding the rejection of claims 1-6, 8, and 10 on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,790,450 B2 set forth in the last Office action; the rejection of claims1-6 and 8 on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,741,768 B2 set forth in the last Office action; the rejection of claims 1-6 and 8 on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,950,802 B2 set forth in the last Office action; the rejection of claims 1-6 and 8 on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,947,449 B2 set forth in the last Office action; the rejection of claims 1-6 and 8 on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,797,259 B2 set forth in the last Office action; the rejection of claims 1-6 and 8 on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,468,603 B2 set forth in the last Office action; and the rejection of claims 1-6 and 8 on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,014,479 B2 set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that these rejections will be addressed when all pending claims are allowed. Applicant makes no additional arguments.
For the reasons outlined in the double patenting rejections below, the rejections are maintained.

Applicant’s arguments, see the 4th paragraph of p. 15 through the 4th paragraph of p. 16 of the reply filed 18 May 2022 with respect to the rejections of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351818 A1) (hereafter “Kim”) set forth in the last Office action as well as the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351818 A1) (hereafter “Kim”), and further in view of Joo et al. (US 2006/0227081) (hereafter “Joo”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351818 A1) (hereafter “Kim”).
Regarding claims 1-6 and 8-11: Kim discloses an organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a light-emitting layer interposed between the first electrode and the second electrode {paragraphs [0402]-[0405]: Example 1-9}.
The organic light emitting diode further comprises a hole injection layer, a hole transport layer, an electron transport layer, and an electron injection layer {paragraphs [0402]-[0405]: Example 1-9}.
The light emitting layer includes a host and a dopant, and the compound shown below is the light emitting dopant {(paragraphs [0402]-[0405]: Example 1-9, Compound D179 is the light emitting dopant.), (p. 123, Compound D179), (paragraph [0209]: The second compound of the disclosure having the structure of Formula 2 is selected from Compounds D1 to D212.), (p. 86, Compound D179)}.
[AltContent: textbox (Compound D179 of Kim)]
    PNG
    media_image1.png
    798
    1294
    media_image1.png
    Greyscale


Each of the layers is formed using a deposition process {paragraphs [0402]-[0405]: Example 1-9}.
Kim does not exemplify that the compound shown above comprises a substituent on one of the rings corresponding to the instant A1 to A4.
However, Kim teaches that Compound D179 has the structure of Formula 2 of Kim {(paragraph [0209]: The second compound of the disclosure having the structure of Formula 2 is selected from Compounds D1 to D212.), (p. 86, Compound D179)}. Formula 2 is shown below {paragraphs [0010] and [0044]}.
[AltContent: textbox (Formula 2 of Kim)]
    PNG
    media_image2.png
    507
    1195
    media_image2.png
    Greyscale


Where the variable Ar in Formula 2 of Kim is selected from one of Formulas 2A and 2B {paragraphs [0016] and [0112]}. Formula 2B is shown below.
[AltContent: textbox (Formula 2B of Kim)]
    PNG
    media_image3.png
    458
    1294
    media_image3.png
    Greyscale


Where the asterisks represent the binding sites to the neighboring atoms {paragraphs [0028] and [0111]}.
In reference to Compound D179 of Kim, the rings A21, A22, and A23 are as shown below {paragraphs [0016]-[0028] and [0111]-[0132]}.

    PNG
    media_image4.png
    319
    434
    media_image4.png
    Greyscale

As indicated by Formula 2B of Kim, each of A21 and A23 can be further substituted. The substituent can be an aryl group such as a phenyl group, a biphenyl group, a terphenyl group, or a naphthyl group {paragraphs [0164], [0166], and [0176]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify Kim’s compound D179 shown above by substituting at least one of the hydrogen atoms on one of A21 and A23 of Kim’s compound D179 shown above corresponding to one of the instant A3 and A4 with an aryl group that is one of a phenyl group, a biphenyl group, a terphenyl group, or a naphthyl group, based on the teaching of Kim. The substitution would have been one known element for another known element and would have led to predictable results, see MPEP 2143(I)(B). The selection of one of a phenyl group, a biphenyl group, a terphenyl group, or a naphthyl group and the substitution position being on one of the rings corresponding to one of the instant A3 and A4 would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351818 A1) (hereafter “Kim”) as applied to claim 8 above, and further in view of Joo et al. (US 2006/0227081) (hereafter “Joo”).
Regarding claim 12: Kim teaches all of the features with respect to claim 8, as outlined above.
Kim does not teach that the organic light-emitting diode is used for a flat display device. 
Joo teaches an OLED display device {(Fig. 7), (p. 5, ¶ [0086]; Fig. 7 is an OLED display device.)}. Joo teaches that the display section is a display comprising a plurality of pixels {Fig. 7, P1 and P2 are defined on p. 2, ¶ [0028] as pixel 1 and pixel 2 respectively.}, wherein the pixels each include an organic light-emitting device {Fig. 7, EL1 and EL2 are define on p. 2, ¶ [0029] and ¶ [0035] as individual lighting elements of an OLED display.}. 
Joo sought to provide a display panel capable of reducing defects generated during a manufacturing process thereof {p. 1, ¶ [0009]}. 
Joo further teaches that organic light emitting elements can be used to build thin and light flat panel displays {paragraph [0005]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the organic light emitting device of Kim by using it in OLED display device that is a flat panel display, based on the teachings of Joo. The motivation for doing so would have been to provide a thin and light display and an image input apparatus that reduced the number of defects generated during the manufacturing process thereof, as taught by Joo.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351818 A1) (hereafter “Kim”).
Regarding claims 1-6 and 8-11: Kim discloses the compound shown below, which is a second compound of Kim having the structure of Formula 2 of Kim {(paragraph [0209]: The second compound of the disclosure of Kim having the structure of Formula 2 of Kim is selected from Compounds D1 to D212.), (p. 86, Compound D175)}.
[AltContent: textbox (Compound D175 of Kim)] 
    PNG
    media_image5.png
    859
    1079
    media_image5.png
    Greyscale


Kim does not exemplify that the compound shown above comprises a substituent on one of the rings corresponding to the instant A1 to A4.
However, Kim teaches that Compound D175 has the structure of Formula 2 of Kim {(paragraph [0209]: The second compound of the disclosure having the structure of Formula 2 is selected from Compounds D1 to D212.), (p. 86, Compound D179)}. Formula 2 is shown below {paragraphs [0010] and [0044]}.
[AltContent: textbox (Formula 2 of Kim)]
    PNG
    media_image2.png
    507
    1195
    media_image2.png
    Greyscale


Where the variable Ar in Formula 2 of Kim is selected from one of Formulas 2A and 2B {paragraphs [0016] and [0112]}. Formula 2B is shown below.
[AltContent: textbox (Formula 2B of Kim)]
    PNG
    media_image3.png
    458
    1294
    media_image3.png
    Greyscale


Where the asterisks represent the binding sites to the neighboring atoms {paragraphs [0028] and [0111]}.
In reference to Compound D175 of Kim, the rings A21, A22, and A23 are as shown below {paragraphs [0016]-[0028] and [0111]-[0132]}.

    PNG
    media_image6.png
    579
    705
    media_image6.png
    Greyscale

As indicated by Formula 2B of Kim, each of A21 and A23 can be further substituted. The substituent can be an aryl group such as a phenyl group, a biphenyl group, a terphenyl group, or a naphthyl group {paragraphs [0164], [0166], and [0176]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify Kim’s compound D175 shown above by substituting at least one of the hydrogen atoms on one of A21 and A23 of Kim’s compound D179 shown above corresponding to one of the instant A3 to A4 with an aryl group that is one of a phenyl group, a biphenyl group, a terphenyl group, or a naphthyl group, based on the teaching of Kim. The substitution would have been one known element for another known element and would have led to predictable results, see MPEP 2143(I)(B). The selection of one of a phenyl group, a biphenyl group, a terphenyl group, or a naphthyl group at a position corresponding to one of the instant A3 and A4 would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
Kim does not exemplify a specific device comprising the Compound D175 of Kim.
However Kim teaches an organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a light-emitting layer interposed between the first electrode and the second electrode {Fig. 1 as described in paragraphs [0216]-[0217], [0222]-[0223], [0224]-[0225], [0276]-[0293], and [0294]-[0295]}.
The organic light emitting diode further comprises a hole injection layer, a hole transport layer, an electron transport layer, and an electron injection layer {Fig. 1 as described in paragraphs [0216]-[0217], [0222]-[0223], [0224]-[0225], [0276]-[0293], and [0294]-[0295]}.
The light emitting layer includes a host and a dopant, and the second compound of Kim having the structure of Formula 2 of Kim can be the light emitting dopant {paragraphs [0276], [0289], [0292], and [0293]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Compound D175 of Kim by using it as the light-emitting dopant of the light-emitting layer of the device of Kim described above, based on the teaching of Kim. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Regarding claim 7: Kim teaches all the features with respect to claim 1, as outlined above. 
Kim does not exemplify a compound similar to Compound D175 of Kim except for having a phenyl group substituted on the 7 fused ring structure in the position as in the instant Chemical Formula 44.
However, Kim teaches that Compound D175 has the structure of Formula 2 of Kim {(paragraph [0209]: The second compound of the disclosure having the structure of Formula 2 is selected from Compounds D1 to D212.), (p. 86, Compound D179)}. Formula 2 is shown below {paragraphs [0010] and [0044]}.
[AltContent: textbox (Formula 2 of Kim)]
    PNG
    media_image2.png
    507
    1195
    media_image2.png
    Greyscale


Where the variable Ar in Formula 2 of Kim is selected from one of Formulas 2A and 2B {paragraphs [0016] and [0112]}. Formula 2B is shown below.
[AltContent: textbox (Formula 2B of Kim)]
    PNG
    media_image3.png
    458
    1294
    media_image3.png
    Greyscale


Where the asterisks represent the binding sites to the neighboring atoms {paragraphs [0028] and [0111]}.
In reference to Compound D179 of Kim, the rings A21, A22, and A23 are as shown below {paragraphs [0016]-[0028] and [0111]-[0132]}.

    PNG
    media_image6.png
    579
    705
    media_image6.png
    Greyscale

As indicated by Formula 2B of Kim, each of A21, A22, and A23 can be further substituted. The substituent can be an aryl group such as a phenyl group {paragraphs [0164], [0166], and [0176]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Kim’s Compound D175 by specifically choosing phenyl as the substituent and specifically substituting the hydrogen meta to the C-O bond on A21 of Kim’s Compound D175 shown above with the phenyl group, based on the teaching of Kim. The substitution would have been one known element for another known element and would have led to predictable results, see MPEP 2143(I)(B). The selection of a phenyl group at the position described above would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
Kim does not exemplify a compound similar to Compound D175 of Kim except for the unsubstituted phenyl groups on the amine nitrogen atoms having a phenyl group substituted at the para position as in the instant Chemical Formula 44.
However, Kim teaches that Compound D175 has the structure of Formula 2 of Kim {(paragraph [0209]: The second compound of the disclosure having the structure of Formula 2 is selected from Compounds D1 to D212.), (p. 86, Compound D179)}. Formula 2 is shown below {paragraphs [0010] and [0044]}.
[AltContent: textbox (Formula 2 of Kim)]
    PNG
    media_image2.png
    507
    1195
    media_image2.png
    Greyscale

Kim teaches that –(L23)a23-R21 and –(L25)a25-R23 can be an unsubstituted phenyl group {paragraphs [0147]-[0149]} para bonded through an unsubstituted phenylene group {paragraphs [0125], [0130], and [0133] (Formula 3-1)}. This is exemplified in at least compounds D169 and D173 {p. 84}. Therefore, –(L23)a23-R21 and –(L25)a25-R23 each being an unsubstituted phenyl group para bonded through an unsubstituted phenylene group was a known element in addition to a directly bonded unsubstituted phenyl group.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Kim’s Compound D175 by substituting an unsubstituted phenyl group para bonded through an unsubstituted phenylene group in place of the unsubstituted phenyl groups on the amine N atoms of Kim’s Compound D175, based on the teaching of Kim. The substitutions would have been one known element for another known element and would have led to predictable results, see MPEP 2143(I)(B). The selection of unsubstituted phenyl groups para bonded through an unsubstituted phenylene group at the positions described above would have been a choice from a finite number of identified, predictable solutions (the described and exemplified –(L23)a23-R21 and –(L25)a25-R23), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
The resultant compound has the structure of the instant Chemical Formula 44.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,790,450 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6, 8, and 10: Claim 7 of U.S. Patent No. 10,790,450 B2 discloses an organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a light-emitting layer interposed between the first electrode and the second electrode {Claim 1, lines 1-14}.
The light emitting layer includes a host and a dopant, and the compound shown below is the light emitting dopant {(Claim 1, lines 1-14), (Claim 7, Compound 30)}.
[AltContent: textbox (Compound 30 of Claim 7 of U.S. Patent No. 10,790,450 B2)] 
    PNG
    media_image7.png
    637
    930
    media_image7.png
    Greyscale



Claim 7 of U.S. Patent No. 10,790,450 B2 does not exemplify that the compound shown above comprises a substituent on one of the rings corresponding to the instant A1 to A4.
However, Claim 1 of U.S. Patent No. 10,790,450 B2 teaches that the benzene rings of the 7 fused ring structure of Compound 30 of Claim 7 of U.S. Patent No. 10,790,450 B2 can be further substituted with an alkyl group of 1 to 24 carbon atoms {Claim 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 30 of claim 7 of U.S. Patent No. 10,790,450 B2 substituting one of the hydrogen atoms of one of the benzene rings of the 7 fused ring structure of Compound 30 of Claim 7 of U.S. Patent No. 10,790,450 B2 with an alkyl group, based on the teaching of Claim 1 of U.S. Patent No. 10,790,450 B2. The substitution would have been one known element for another known element and would have led to predictable results, see MPEP 2143(I)(B). The selection of an alkyl group would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,741,768 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6 and 8: Claim 16 of U.S. Patent No. 10,790,450 B2 discloses an organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a light-emitting layer interposed between the first electrode and the second electrode {Claim 1}.
The light emitting layer includes the compound shown below {(Claim 1), (Claim 16, Chemical Formula 30)}.
[AltContent: textbox (Chemical Formula 30 of Claim 16 of U.S. Patent No. 10,741,768 B2)] 
    PNG
    media_image7.png
    637
    930
    media_image7.png
    Greyscale



Claim 16 of U.S. Patent No. 10,741,768 B2 does not exemplify that the compound shown above comprises a substituent on one of the rings corresponding to the instant A3 to A4.
However, Claim 1 of U.S. Patent No. 10,790,450 B2 teaches that the benzene ring of the 7 fused ring structure of Chemical Formula 30 of Claim 16 of U.S. Patent No. 10,741,768 B2 corresponding to the instant A3 or A4 can be further substituted with an aryl group of 6 to 24 carbon atoms {Claim 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Chemical Formula 30 of Claim 16 of U.S. Patent No. 10,741,768 B2 by substituting one of the hydrogen atoms of one of the benzene rings of the 7 fused ring structure of Chemical Formula 30 of Claim 16 of U.S. Patent No. 10,741,768 B2 corresponding to the instant A3 or A4 with an aryl group, based on the teaching of Claim 1 of U.S. Patent No. 10,741,768 B2. The substitution would have been one known element for another known element and would have led to predictable results, see MPEP 2143(I)(B). The selection of an aryl group would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,950,802 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6 and 8: Claim 8 of U.S. Patent No. 10,950,802 B2 discloses an organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a light-emitting layer interposed between the first electrode and the second electrode {Claim 1}.
The light emitting layer includes the compound shown below {(Claim 1), (Claim 8, Chemical Formula 30)}.
[AltContent: textbox (Chemical Formula 30 of Claim 8 of U.S. Patent No. 10,950,802 B2)] 
    PNG
    media_image7.png
    637
    930
    media_image7.png
    Greyscale



Claim 8 of U.S. Patent No. 10,950,802 B2 does not exemplify that the compound shown above comprises a substituent on one of the rings corresponding to the instant A1 to A4.
However, Claim 1 of U.S. Patent No. 10,950,802 B2 teaches that the benzene rings of the 7 fused ring structure of Chemical Formula 30 of Claim 8 of U.S. Patent No. 10,950,802 B2 corresponding to the instant A3 or A4 can be further substituted with an aryl group of 6 to 24 carbon atoms {Claim 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Chemical Formula 30 of Claim 8 of U.S. Patent No. 10,950,802 B2 by substituting one of the hydrogen atoms of one of the benzene rings of the 7 fused ring structure of Chemical Formula 30 of Claim 8 of U.S. Patent No. 10,950,802 B2 corresponding to the instant A3 or A4 with an aryl group, based on the teaching of Claim 1 of U.S. Patent No. 10,950,802 B2. The substitution would have been one known element for another known element and would have led to predictable results, see MPEP 2143(I)(B). The selection of an aryl group would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,947,449 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6 and 8: Claim 11 of U.S. Patent No. 10,947,449 B2 discloses an organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a light-emitting layer interposed between the first electrode and the second electrode {Claim 1}.
The light emitting layer includes the compound shown below {(Claim 1), (Claim 11, Compound 29)}.
[AltContent: textbox (Compound 29 of Claim 11 of U.S. Patent No. 10,950,802 B2)] 
    PNG
    media_image8.png
    790
    1108
    media_image8.png
    Greyscale



Claim 11 of U.S. Patent No. 10,947,449 B2 does not exemplify that the compound shown above comprises a substituent on one of the rings corresponding to the instant A1 to A4.
However, Claim 1 of U.S. Patent No. 10,947,449 B2 teaches that the benzene rings of the 7 fused ring structure of Compound 29 of Claim 11 of U.S. Patent No. 10,950,802 B2 corresponding to the instant A3 or A4 can be further substituted with an aryl group of 6 to 24 carbon atoms {Claim 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 29 of Claim 11 of U.S. Patent No. 10,950,802 B2 by substituting one of the hydrogen atoms of one of the benzene rings of the 7 fused ring structure of Compound 29 of Claim 11 of U.S. Patent No. 10,950,802 B2 with an aryl group, based on the teaching of Claim 1 of U.S. Patent No. 10,950,802 B2. The substitution would have been one known element for another known element and would have led to predictable results, see MPEP 2143(I)(B). The selection of an aryl group would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices

Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,797,259 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6 and 8: Claim 11 of U.S. Patent No. 10,797,259 B2 discloses an organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a light-emitting layer interposed between the first electrode and the second electrode {Claim 1}.
The light emitting layer includes the compound shown below {(Claim 1), (Claim 11, Chemical Formula 30)}.
[AltContent: textbox (Chemical Formula 30 of Claim 11 of U.S. Patent No. 10,797,259 B2)] 
    PNG
    media_image7.png
    637
    930
    media_image7.png
    Greyscale



Claim 11 of U.S. Patent No. 10,797,259 B2 does not exemplify that the compound shown above comprises a substituent on one of the rings corresponding to the instant A1 to A4.
However, Claim 1 of U.S. Patent No. 10,797,259 B2 teaches that the benzene rings of the 7 fused ring structure of Chemical Formula 30 of Claim 11 of U.S. Patent No. 10,797,259 B2 corresponding to the instant A3 or A4 can be further substituted with an aryl group of 6 to 24 carbon atoms {Claim 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Chemical Formula 30 of Claim 11 of U.S. Patent No. 10,797,259 B2 by substituting one of the hydrogen atoms of one of the benzene rings of the 7 fused ring structure of Chemical Formula 30 of Claim 11 of U.S. Patent No. 10,797,259 B2 corresponding to the instant A3 or A4 with an aryl group, based on the teaching of Claim 1 of U.S. Patent No. 10,797,259 B2. The substitution would have been one known element for another known element and would have led to predictable results, see MPEP 2143(I)(B). The selection of an aryl group would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,468,603 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6 and 8: Claim 12 of U.S. Patent No. 10,468,603 B2 discloses an organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a light-emitting layer interposed between the first electrode and the second electrode {Claim 1}.
The light emitting layer includes the compound shown below {(Claim 1), (Claim 12, Chemical Formula 30)}.
[AltContent: textbox (Chemical Formula 30 of Claim 12 of U.S. Patent No. 10,468,603 B2)] 
    PNG
    media_image7.png
    637
    930
    media_image7.png
    Greyscale



Claim 12 of U.S. Patent No. 10,468,603 B2 does not exemplify that the compound shown above comprises a substituent on one of the rings corresponding to the instant A1 to A4.
However, Claim 1 of U.S. Patent No. 10,468,603 B2 teaches that the benzene rings of the 7 fused ring structure of Chemical Formula 30 of Claim 12 of U.S. Patent No. 10,468,603 B2 corresponding to the instant A3 or A4 can be further substituted with an aryl group of 6 to 24 carbon atoms {Claim 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Chemical Formula 30 of Claim 12 of U.S. Patent No. 10,468,603 B2 by substituting one of the hydrogen atoms of one of the benzene rings of the 7 fused ring structure of Chemical Formula 30 of Claim 12 of U.S. Patent No. 10,468,603 B2 corresponding to the instant A3 or A4 with an aryl group, based on the teaching of Claim 1 of U.S. Patent No. 10,468,603 B2. The substitution would have been one known element for another known element and would have led to predictable results, see MPEP 2143(I)(B). The selection of an aryl group would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,014,479 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6 and 8: Claim 12 of U.S. Patent No. 10,014,479 B2 discloses an organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a light-emitting layer interposed between the first electrode and the second electrode {Claim 1}.
The light emitting layer includes the compound shown below {(Claim 1), (Claim 12, Chemical Formula 30)}.
[AltContent: textbox (Compound 1 of Claim 12 of U.S. Patent No. 10,014,479 B2)] 
    PNG
    media_image9.png
    882
    1130
    media_image9.png
    Greyscale



Claim 12 of U.S. Patent No. 10,014,479 B2 does not exemplify that the compound shown above comprises a substituent on one of the rings corresponding to the instant A1 to A4.
However, Claim 1 of U.S. Patent No. 10,014,479 B2 teaches that the benzene rings of the 7 fused ring structure of Compound 1 of Claim 12 of U.S. Patent No. 10,014,479 B2 corresponding to the instant A3 or A4 can be further substituted with an aryl group of 6 to 24 carbon atoms {Claim 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 1 of Claim 12 of U.S. Patent No. 10,014,479 B2 by substituting one of the hydrogen atoms of one of the benzene rings of the 7 fused ring structure of Compound 1 of Claim 12 of U.S. Patent No. 10,014,479 B2 corresponding to the instant A3 or A4 with an aryl group, based on the teaching of Claim 1 of U.S. Patent No. 10,014,479 B2. The substitution would have been one known element for another known element and would have led to predictable results, see MPEP 2143(I)(B). The selection of an aryl group would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786